Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Linda Huber on 8/2/2021.

The application has been amended as follows: 

Please amend claim 25 as follows:
25. A method of obtaining a proteolytic profile of one or more cleavage products of one or more L-natriuretic peptides, in a biological sample, the method comprising:
	obtaining a biological sample from a subject, wherein the biological sample comprises one or more proteases, and wherein the biological sample is plasma, blood, or serum;
	adding an amount of one or more L-natriuretic peptides to the biological sample, wherein the L-natriuretic peptides are selected from the group consisting of natural brain natriuretic peptide (natural BNP), natural atrial natriuretic peptide (natural ANP), 
	adding an amount of an internal standard to the biological sample, wherein the internal standard comprises one or more non-natural natriuretic peptides, one or more non-natural cleavage peptidoforms, or a combination thereof;
	incubating the biological sample to form an incubated sample;
	injecting the incubated sample into a separation capillary of capillary electrophoresis/electrospray ionization mass spectrometer;
	operating the capillary electrophoresis/electrospray ionization mass spectrometer to detect an amount of two or more cleavage products of the one or more L-natriuretic peptides and an amount of internal standard over a period of time; and
	detecting the amount of the two or more cleavage products of the one or more L-natriuretic peptides and the amount of the internal standard, wherein the cleavage products are selected from the group consisting of BNP 3-30, BNP 3-29, BNP 3-32, BNP 1-30, BNP 1-29, BNP 1-28, BNP 2-31, BNP 4-30, BNP 4-29, BNP 4-27, BNP 5-32, BNP 5-31, BNP 5-29, BNP 4-32, BNP 4-31, ANP 4-28, ANP 4-25, ANP 1-25, ANP 1-8, and ANP 9-28.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a method of detecting the cleavage products of a natriuretic that has been added to one of: blood, plasma, or serum, wherein these biological samples. Much of the prior art that discusses the natriuretic BNP indicate that concentration of the cleavage products of BNP, in certain biological sample, can be used to determine the severity of heart failure, as well as provide data that could be prophetic towards certain heart diseases. However, when looking at the claimed method, there does not appear to be any clear motivations to provide exogenous natriuretic peptides, like BNP or ANP. Furthermore, there is no clear rationale found in the art to suggest that the claimed method could be used to provide a time-based analysis of natriuretic peptide hydrolysis in blood, or blood products. Finally, much of the novelty is well-outlined in the attached paper by Zhang, et al (Journal of Proteome Research, 16, 4515-4522, 2017) wherein the author shows an alternative approach to performing a basic BNP analysis of blood products. See page 4515 and 4516, “Introduction” section. It should also be noted that the cited paper was published by the Applicants of the instant Application, and was published after the effective filing date of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651